El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
El apelante fué declarado convicto por un jurado de un delito de mutilación y alega en la apelación que ha inter-puesto contra la sentencia condenatoria que la corte inferior cometió error al negar su petición de que la causa fuera sobreseída por no haber .sido celebrado el juicio den-tro de los ciento veinte días siguientes a la presentación de *167la acusación, de acuerdo con el artículo 448 del Código de Enjuiciamiento Criminal.
La acusación fué presentada el 29 de junio y le fué leída al acusado el 13 de julio, celebrándose el juicio el 7 de no-viembre siguiente, siete días después de vencidos los 120 días a que se refiere la ley citada, contados desde la pre-sentación de la acusación, pero.el fiscal alegó como causa justa de esa tardanza que las vacaciones de la corte tuvie-ron lugar en los meses de agosto y septiembre,' que el tér-mino anterior a ellas fué de juicios criminales y también el término después de las mismas, que comenzó el 8 de oc-tubre, .celebrándose algunas veces basta treinta casos dia-rios, y que el 29 de octubre comenzaron los juicios por ju-rado correspondiendo el día 7 de noviembre al del acusado, habiendo estado la corte ocupada constantemente durante ese tiempo en esos juicios y celebrando algunas veces basta dos juicios diarios por delitos graves.
En vista de esos hechos no podemos declarar que la corte inferior cometiera el error que le atribuye el apelante pues son suficientes para justificar una justa causa para la tar-danza en celebrar la vista de la causa del apelante, según hemos declarado en el caso de El Pueblo v. Nigaglioni, 28 D.P.R. 232.
El segundo motivo de error se funda en que no se probó en el juicio la intención de mutilar, pero ya hemos resuelto en el caso de El Pueblo v. Pizarro, 21 D.P.R. 18, que no es necesaria tal prueba bastando solamente que resulte la mu-tilación como consecuencia de la agresión, y en el presente caso el apelante infirió con su machete una herida al lesio-nado en la articulación de la muñeca de la mano derecha que casi se la cercenó y como consecuencia de la cual ha perdido absolutamente los dedos índice y medio de dicha mano.
Por las razones expuestas la sentencia apelada debe ser confirmada.